J-S25035-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

RASHEED NIFAS,                                    IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellant

                       v.

JOHN E. WETZEL, SHIRLEY MORE
SMELA, DANIEL BURNS, JEFFREY
WITHERITER, GERLAD ROZUM, DANIEL
GEHLEMANN, JOSEPH MAZURKIEWICZ,
ALLEN JOSEPH, MELISA HAINSWORTH,
JOSEPH BIANCONI,

                            Appellees                 No. 1832 WDA 2014


                Appeal from the Order Entered October 30, 2014
               in the Court of Common Pleas of Somerset County
                       Civil Division at No.: 381 Civil 2014


BEFORE: BENDER, P.J.E., STABILE, J., and PLATT, J.*

JUDGMENT ORDER BY PLATT, J.:                          FILED APRIL 28, 2015

        Appellant, Rasheed Nifas, appeals pro se from the order dismissing his

complaint with prejudice.          He raises issues that are in the exclusive

jurisdiction of the Commonwealth Court.         Therefore, we transfer to that

Court.

        On June 20, 2014, Appellant initiated this civil rights action against

Appellees, employees of the Pennsylvania Department of Corrections.        He

alleged a violation of his constitutional rights based on retaliation,

specifically, not returning him to general population, for filing a grievance
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S25035-15



related to Appellees requiring him to work for free in conjunction with his

removal from the restricted release list.              Appellees responded by filing

preliminary objections in the nature of a demurrer. On October 30, 2014,

the trial court sustained the objections and dismissed the complaint with

prejudice. Appellant timely appealed.

         It is well-settled that “[e]ven when neither party has raised the issue

of jurisdiction, this Court may, sua sponte, determine whether retention of

jurisdiction is appropriate, or whether the matter should be transferred to

the Commonwealth Court.” Commonwealth v. Reed, 696 A.2d 199, 200

(Pa .Super. 1997), transferred to, 713 A.2d 150 (Pa. Cmwlth. 1998) (citation

omitted); see Pa.R.A.P. 751(a), 752(a).

         Civil rights claims against prison officials are properly heard in the

Commonwealth Court. See 42 Pa.C.S.A. § 762(a)(1)(i).

         Here,    Appellant    identified   the   Commonwealth      Court     as    having

jurisdiction, but apparently misfiled his notice of appeal.          (See Appellant’s

Brief,    at     1;   Appellant’s   Application   to   Transfer,   3/30/15,    at    1-2).

Furthermore, the trial court acknowledged that “[t]his matter is . . . on an

appeal to the Commonwealth Court . . . .”               (Trial Court 1925(a) Opinion,

1/09/15, at 1). Accordingly, we transfer this matter to the Commonwealth

Court in accordance with Appellant’s request. See Reed, supra at 200.




                                            -2-
J-S25035-15



       Appeal transferred to the Commonwealth Court.1



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/28/2015




____________________________________________


1
  Appellant’s Application to Consider Timely Filed Reply Brief filed 3/30/15 is
dismissed as moot.



                                           -3-